UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-7287


JIMMY WAGONER,

                 Petitioner - Appellant,

          v.

WARDEN BERKERBIL; TERRY O’BRIEN,

                 Respondents – Appellees,

          and

BUREAU OF      PRISONS;   SLONE,   Case   Manager;       OUSLEY,   Case
Manager,

                 Respondents.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00172-IMK-JSK)


Submitted:   December 13, 2012                Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Wagoner, Appellant Pro Se. Jarod James Douglas, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy       Wagoner       appeals        the       district       court’s     order

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2012) petition.           The district court referred this case to a

magistrate      judge      pursuant           to     28        U.S.C.A.        § 636(b)(1)(B)

(West 2006 & Supp. 2012).              The magistrate judge recommended that

relief be denied and advised Wagoner that failure to file timely

and   specific      objections         to     this    recommendation             could   waive

appellate    review       of    a    district        court       order       based    upon    the

recommendation.

            The     timely          filing     of     specific          objections       to     a

magistrate      judge’s        recommendation          is       necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have       been         warned        of     the     consequences          of

noncompliance.            Wright      v.      Collins,         766     F.2d     841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Wagoner has waived appellate review by failing to file specific

objections      after     receiving          proper       notice.            Accordingly,     we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are      adequately        presented         in     the   materials

before   this     court    and      argument        would      not     aid    the    decisional

process.

                                                                                       AFFIRMED

                                               2